            Case 1:19-cv-10128-NMG Document 1 Filed 01/18/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
___________________________________________
STEFAN GUSTAFSON                    )
     Plaintiff,                     )
                                    )
v.                                  )
                                    )
BOSTON SHIP REPAIR, L.L.C.          )                  C.A. No.:
EDWARD SNYDER                       )
BRUCE ZANIOL                        )
      Defendants.                   )
____________________________________)



                                           COMPLAINT

                                             Introduction

               Plaintiff, Stefan Gustafson brings this action to recover unpaid wages, including

overtime wages, against Boston Ship Repair, LLC (“BSR”), Edward Snyder and Bruce Zaniol

(collectively referred to herein as “Defendants”). During the time-period discussed herein, Plaintiff

was misclassified as an exempt employee and often worked over forty hours per week and was not

paid time one and one-half his hourly rate for overtime work hours.        Plaintiff seeks damages in

an amount to be determined at trial, as well as other relief, for the conduct complained of herein.

                                      Jurisdiction and Venue

       1.      This court has subject matter jurisdiction over Count I pursuant to 28 U.S.C. §1331

and 29 U.S.C. §§ 207 and 216(b).

       2.      Defendants conduct business in this district and Plaintiff performed work for the

defendants in this district and is therefore subject to personal jurisdiction here.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b), because a

substantial part of the events or omissions giving rise to the claim occurred here.


                                                   1
             Case 1:19-cv-10128-NMG Document 1 Filed 01/18/19 Page 2 of 7



        4.      This Court has jurisdiction over Counts II and III pursuant to 28 U.S.C. § 1367(a).

                                              Parties

        5.      Plaintiff Gustafson is a resident of XXXX, Massachusetts. Between approximately

May 2015 through January 2017 (“Relevant Time Period”), Plaintiff was employed by and

performed services for BSR.

        6.      Defendant Boston Ship Repair, LLC is a Massachusetts registered limited liability

corporation doing business at 32A Drydock Ave., Boston, Massachusetts.

        7.      Defendant Edward Snyder is the President, Chief Executive Officer and member of

Boston Ship Repair, LLC. He is an officer actively engaged in the management of BSR and has

oversight over and authority to make decisions relating to payment of wages to employees.

        8.      Defendant Bruce Zaniol is the Chief Financial Officer and member of BSR. He is

an officer actively engaged in the management of BSR and has oversight over and authority to

make decisions relating to payment of wages to employees.

        9.      Defendants have regularly transacted business in this district during the Relevant

Time Period.

        10.     During the Relevant Time Period, Defendants were employers and an enterprise

engaged in commerce or in the production of goods for commerce as those terms are defined in

the Fair Labor Standards Act, 29 U.S.C. § 203 (and administrative regulations interpreting the

Act).

        11.     During the Relevant Time Period, Defendants were also employers subject to the

Massachusetts wage and hour laws (and administrative regulations interpreting those laws),

included in this Complaint.




                                                 2
          Case 1:19-cv-10128-NMG Document 1 Filed 01/18/19 Page 3 of 7



       12.     During the Relevant Time Period, Defendants were required to compensate

Plaintiff in accordance with the requirements imposed on employers by Massachusetts law and the

Fair Labor Standards Act, including overtime payments for hours worked over forty in a

workweek.

                                      Factual Allegations

       13.     Plaintiff was paid an annual salary by Defendants during the Relevant Time Period.

       14.     Plaintiff was not paid one and one-half his hourly rate for hours worked over forty

in a workweek.

       15.     Plaintiff was not an overtime-exempt employee under either federal or

Massachusetts law.

       16.     Plaintiff worked for BSR as an Environmental Specialist. In his position, Plaintiff

reported to the Director of the safety and environmental department. He was responsible for

inspecting work sites and documenting safety issues and inspection results.

       17.     Plaintiff duties did not directly relate to the management or general business

operations of BSR.

        18.    Plaintiff has exercised no discretion or independent judgment with respect to

matters of significance during his employment by BSR.

        19.    While working for BSR, Plaintiff has had no the authority to formulate, affect,

interpret, or implement management policies or operating practices.

        20.      While working for BSR, Plaintiff has carried out no major assignments in

conducting the operations of the business of BSR.

        21.      While working for BSR, Plaintiff has performed no work that affected business

operations to a substantial degree.



                                                3
           Case 1:19-cv-10128-NMG Document 1 Filed 01/18/19 Page 4 of 7



         22.    While working for BSR, Plaintiff has had no authority to commit BSR in matters

that had significant financial impact.

         23.    While working for BSR, Plaintiff had no authority to negotiate and bind BSR on

significant matters.

         24.   While working for BSR, Plaintiff had no primary duty of providing independent

expert advice to management.

         25.    While working for BSR, Plaintiff has not been involved substantially in planning

long or short-term business objectives.

         26.    While working for BSR, Plaintiff did not independently resolved matters of

significance on behalf of management.

         27.   Defendants were aware of the requirement to pay overtime compensation to

employees who work overtime and are non-exempt.

         28.   Notwithstanding this knowledge, Defendants still failed to pay Plaintiff overtime

pay for overtime work hours.



                               Count I – Fair Labor Standards Act

         29.   Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1-28

above.

         30.   By their conduct, as set forth herein, Defendants violated 29 U.S.C. §207 by failing

to pay Plaintiff overtime compensation at time and one-half his regular hourly rate for hours

worked in excess of forty hours during a workweek.

         31.   The Defendants’ violations of 29 U.S.C. §207 were repeated, willful and

intentional.



                                                4
           Case 1:19-cv-10128-NMG Document 1 Filed 01/18/19 Page 5 of 7



         32.   Plaintiff has been damaged by said violations of 29 U.S.C. §207.

         33.   Pursuant to 29 U.S.C. §207(a) and §216(b), Defendants are liable to Plaintiff for

the full amount of his unpaid overtime compensation, plus an additional equal amount as liquidated

damages, prejudgment interest, plus the costs and reasonable attorneys’ fees incurred by Plaintiff

in bringing this action.

                           Count II – Massachusetts Law Overtime Claim

         34.   Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1-33

above.

         35.   By their conduct as set forth herein, Defendants violated M.G.L. c. 151, §§ 1A and

1B, by failing to pay Plaintiff overtime compensation at time and one-half his regular hourly rate

for all hours worked in excess of forty during any workweek.

         36.   Plaintiff has been damaged by said violations of M.G.L. c. 151, §§ 1A and 1B.

Pursuant to M.G.L. c. 151, §§ 1A and 1B, Defendants are liable to the Plaintiff for treble damages,

prejudgment interests, plus costs and reasonable attorneys’ fees.



                            Count III – Massachusetts Wage Act Claim

         37.   Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1- 36

above.

         38.   Pursuant to M.G.L c. 149, §150, the Massachusetts Attorney General has assented

in writing to the commencement of this action.

         39.   By their conduct set forth herein, the Defendants violated M.G.L. c. 149, §148 by

failing to pay Plaintiff all earned wages.

         40.   Plaintiff has been damaged by said violation of M.G.L. c. 149, §148.



                                                 5
            Case 1:19-cv-10128-NMG Document 1 Filed 01/18/19 Page 6 of 7



          41.      Pursuant to M.G.L. c. 149, §150 and §148, Defendants are liable for treble

damages, prejudgment interest, plus costs and reasonable attorneys’ fees.

                                            Prayer for Relief

          WHEREFORE, Plaintiff respectfully requests that the Court:

   I.           Determine the damages sustained by Plaintiff as a result of Defendants’ violations of

the FLSA, 29 U.S.C. §§ 207 et seq., and award those damages against the Defendants in favor of

Plaintiff, including liquidated damages and prejudgment interest.

   II.          Determine the damages sustained by Plaintiff as a result of Defendants’ violation of

M.G.L. c. 151 §§ 1A and 1B, and award those damages against the Defendants and in favor of

Plaintiff, including treble damages and prejudgment interest.

   III.         Determine the damages sustained by Plaintiff as a result of Defendants’ violations of

M.G.L. c. 149, §148, and award those damages against the Defendants in favor of Plaintiff,

including treble damages and prejudgment interest.

   IV.          Award Plaintiff costs and disbursements of this suit, including, without limitation,

reasonable attorneys’ fees and expenses.

   V.           Any other or further relief as the Court may deem just and proper.

PLAINTIFF DEMANDS A JURY TRIAL ON ALL CLAIMS SO TRIABLE.



                                                 STEFAN GUSTAFSON
                                                 By his Attorney,

                                                 /s/ Corinne Hood Greene
                                                 Corinne Hood Greene, Esq, (BBO #654311)
                                                 Greene & Hafer
                                                 529 Main St., Ste. 124
                                                 Charlestown, MA 02129
                                                 Ph. 617-396-4600
                                                 cgreene@greeneandhafer.com


                                                    6
         Case 1:19-cv-10128-NMG Document 1 Filed 01/18/19 Page 7 of 7



Date: January 18, 2019




                                      7
